Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-22, 24, 26, 28-30, 32-39, 41, 43, and 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magnuson (U.S. 2016/0319610A1).
Regarding claim 1, Magnuson discloses an industrial drill (100, figs. 1-5 and refer to para 0024-0025) for mining operations (the drilling process is considered a mining operation), the drill (100) comprising: a pipe (186, see figs. 2-4) configured to be rotationally driven to perform a drilling operation (the pipes 186 are drill pipes which are configured to be rotationally driven during drilling by the drilling rig 106 or top drive 124); a drive control actuator (top drive 124, para 0025 and 0029) configured to rotationally drive the pipe during drilling operation (top drive 124 is a mechanical device on a drill rig that provides clockwise torque to a drill string); 
a drill mast (106; para 0025) including a pipe storage compartment (108, 110, fig. 1: drill pipe stands 150 are held in compartment 108, 110), the pipe storage compartment (110) configured to receive the pipe (186) when the pipe is not being used for drilling operation (see fig. 1; also see figs. 2-4: drill pipe stands 150 comprises pipes 186); 
a sensor (sensor arrangement 170 comprises multiple sensors such as weight sensor 206, 218; see fig. 5) configured to sense a pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073) associated with the pipe (186); and 
an electronic controller (161, see fig. 5) coupled to the sensor (206, 218; see fig. 5 and refer to para 0042) and including a processor (246) and a memory (244, fig. 5), the electronic controller (161) configured to receive an output from the sensor indicative of the pipe characteristic (see fig. 5 and refer to para 0030 and 0042); determine a pipe attribute (wear, tubular thickness; refer to para 0007, 0021, 0030, 0041, 0050, 0052, 0054) based on the pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073), the pipe attribute indicative of a condition of the pipe for drilling operation (para 0057: the wear or threshold limit indicates the condition of the pipe and whether the pipe is unfit for further use, rejected or accepted, or the useful life of the pipe); and send an output signal based on the determined pipe attribute (para 0055: the data is sent to operator interface 248).  
Regarding claims 2, 17, and 35, Magnuson discloses wherein sending an output signal based on the determined pipe attribute includes sending a control signal to control operation of the drill (see fig. 6, refer to para 0070, 0084: the rig control system/controller 161 may also automatically take action by sending an output signal to remove or reject the tubular and replacing it with another tubular).   
Regarding claims 3, 18, and 36, Magnuson discloses wherein sending an output signal based on the determined pipe attribute includes sending an electronic message to an operator device (para 0055 and 0070: the controller 161 sends a message/alert to a drilling operator on a display screen), the electronic message providing information about the condition of the pipe for drilling operation (refer to para 0055 and 0069-0070).  
Regarding claims 4 and 19, Magnuson discloses wherein the sensor (218) is configured to sense a pipe characteristic (pipe weight) of the pipe (186) when the pipe is received within the pipe storage compartment (108, 110; as seen in fig. 1, racker device 104 is located within the pipe storage compartment 110 and receives the pipe 186. It has gripper heads 160 on which weight sensor 218 are disposed. The sensors 218 detect the pipe weight when the pipe is suspended from the gripper heads 160.  
Regarding claims 5, 20, and 37, Magnuson discloses wherein the pipe characteristic sensed by the sensor includes a weight of the pipe (refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073).
Regarding claims 6, 21, and 38, Magnuson discloses wherein the pipe attribute includes at least one of a pipe wall thickness (para 0041 and 0050) and a wear level of the pipe (para 0069: a pipe tubular that has a total weight lower than the threshold may have significant internal wear/wear level).
Regarding claims 7, 24, and 41, Magnuson discloses wherein the sensor includes at least one selected from the group consisting of a load cell (refer to para 0080: the weight may be measured by a load cell).
Regarding claims 9 and 26, Magnuson discloses wherein the sensor (206) is a first sensor, wherein the industrial drill further comprises a second sensor (200, 202, or 204) configured to sense a second characteristic of the pipe (para 0038 and 0042: lengths L1, L2, L3), and wherein the controller (161) determines a pipe attribute (para 0052: wear, strength, condition, and durability of the pipe) based on an output from the first sensor (206) and an output from the second sensor (200, 202, or 204).  
Regarding claim 10, Magnuson discloses wherein the electronic controller (161) is configured to determine the pipe attribute based on a difference between an initial pipe characteristic and a current pipe characteristic (para 0042, 0059, and 061: the pipe weight may be compared with stored values/initial pipe weight to determine whether the weight is out of an acceptable range).  
Regarding claims 11 and 28, Magnuson discloses wherein the electronic controller (161) is configured to determine when the pipe is unsuitable for drilling operation (refer to para 0057, and 0069-0070), wherein the pipe is unsuitable for drilling operation when the pipe attribute exceeds a predetermined threshold (see fig. 6, refer to para 0057 and 0069).  
Regarding claims 12, 30, and 45, Magnuson discloses wherein the output signal is a control signal to a pipe control drive (104 and/or 162) to switch the pipe with a replacement pipe/a second pipe when the pipe is unsuitable for drilling operation/when the pipe attribute exceeds the predetermined threshold (refer to para 0041, 0050, and 0084).  
Regarding claims 14 and 32, Magnuson discloses wherein the pipe control drive (104) controls a gripping arm (160; para 0029) to remove the pipe from drilling operation and put it in the pipe storage compartment (108, 110; see figs. 1-5; refer to para 0029).  
Regarding claims 15 and 33, Magnuson discloses wherein the pipe control drive (104) controls the gripping arm (160) to remove the replacement pipe from the pipe storage compartment (108, 110) and positions it at the drive control actuator (124, fig. 1 and refer to para 0029).  
Regarding claim 16, Magnuson discloses a system (100, see figs. 1-5) for sensing a condition of a pipe (186, see figs. 2-4) of an industrial drill (refer to para 0024-0025), the system comprising: 
a sensor (sensor arrangement 170 comprises multiple sensors such as weight sensor 206, 218; see fig. 5) configured to sense a pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073) associated with the pipe (186); and 
an electronic controller (161, see fig. 5) coupled to the sensor (206, 218; see fig. 5 and refer to para 0042) and including a processor (246) and a memory (244, fig. 5), the electronic controller (161) configured to: receive an output from the sensor indicative of the pipe characteristic (see fig. 5 and refer to para 0030 and 0042); determine a pipe attribute (wear, tubular thickness; refer to para 0007, 0021, 0030, 0041, 0050, 0052, 0054) based on the pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073), the pipe attribute indicative of a condition of the pipe for drilling operation (para 0057: the wear or threshold limit indicates the condition of the pipe and whether the pipe is unfit for further use, rejected or accepted, or the useful life of the pipe); and send an output signal based on the determined pipe attribute (para 0055: the data is sent to operator interface 248).  
Regarding claims 22 and 39, Magnuson discloses wherein the electronic controller (161) is configured to determine the pipe wall thickness (refer to para 0041 and 0050) based on a difference between an initial weight of the pipe and a current weight of the pipe (para 0042, 0059, and 061: the pipe weight may be compared with stored values/initial pipe weight). 
Regarding claim 29, Magnuson discloses wherein the output signal is an electronic message to an operator device (para 0055 and 0070: the controller 161 sends a message/alert to a drilling operator on a display screen) to inform an operator of the drill when the pipe attribute exceeds the predetermined threshold (para 0055 and 0070).  
Regarding claim 34, Magnuson discloses a method (see figs. 1-5) of sensing a condition of a pipe (186, see figs. 2-4) of an industrial drill (100; refer to para 0024-0025), the drill configured to rotationally drive the pipe to perform a drilling operation (the pipes 186 are drill pipes which are configured to be rotationally driven during drilling by the drilling rig 106 or top drive 124), the method comprising: 
receiving, by an electronic controller (161, see fig. 5), a first output from a first sensor (weight sensor 206, see fig. 5), the first output indicative of a pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073) associated with the pipe (186); 
determining, by the electronic controller (161), a pipe attribute (pipe wear; refer to para 0007, 0021, 0030, 0041, 0050, 0052, 0054) based on the pipe characteristic (pipe weight; refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073); comparing the pipe attribute (pipe wear) to a predetermined threshold (see fig. 6, refer to para 0063 and 0069), and when the pipe attribute exceeds a predetermined threshold (see fig. 6, steps 310 and 312), sending an output signal (para 0070: an alert to a drilling operator on a display screen) based on the pipe attribute (refer to para 0069-0070).  
Regarding claim 43, Magnuson discloses receiving, by the electronic controller (161), a second output (para 0038 and 0042: lengths L1, L2, L3) from a second sensor (200, 202, or 204), the second output indicative of a second pipe characteristic (para 0052: strength, condition, and durability of the pipe) associated with the pipe (186).  
Regarding claim 46, Magnuson discloses wherein switching the first pipe with a second pipe includes sending a control signal to a pipe control actuator (104) to disconnect the first pipe from a pipe driver (124) and connect a second pipe to the pipe driver (refer to para 0052 and 0079: building and breaking stands during the drilling operation).
Regarding claim 47, Magnuson discloses wherein switching the first pipe with a second pipe includes sending a control signal to a pipe control actuator (104) to insert the first pipe into a pipe storage compartment (fingerboard 108) and remove the second pipe from the pipe storage compartment (refer to para 0052: the information provides a tubular management system that allocate a location within the fingerboard for the pipes can be further used and pipes that are compromised).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 25, 27, 42, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0319610A1), in view of Bryant et al. (U.S. 2019/0128114A1).
Regarding claims 8 and  25, Magnuson teach all the features of these claims as applied to claims 1 an 16 above; however, Magnuson fails to teach wherein the sensor is a load monitoring sensor configured to determine a load experienced drilling operation, the load monitoring sensor including at least one selected from the group consisting of a vibration sensor, a torque sensor, a rotational speed sensor, an audio sensor and an accelerometer.  
	Bryant et al. teach a top sub monitoring and control system (30, 100, 200; see fig. 1, refer to abstract and para 0024). A top sub (32) is configured to obtain surface parameters of interest and transmit these parameters to control system (200, para 0024). Sensors (80) comprises multiple sensors, such as, accelerometers (80e), which can be used to determine tool fatigue and vibration data of a drill string (refer to para 0043, 0049, and 0057). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the industrial drill of Magnuson to include a load monitoring sensor configured to determine a load experienced drilling operation, the load monitoring sensor is an accelerometer, as taught by Bryant et al. for determining tool fatigue and vibration data of the pipe (refer to para 0043, 0049, and 0057). 
Regarding claims 27 and 44, Magnuson discloses wherein the first pipe characteristic includes a weight of the pipe (refer to para 0020-0023, 0032, 0041, 0050, 0067, and 0073).
However, Magnuson fails to teach wherein the second pipe characteristic includes at least one selected from the group consisting of a pipe vibration, a torque exerted on the pipe, and a rotational speed of the pipe.  
Bryant et al. teach a top sub monitoring and control system (30, 100, 200; see fig. 1, refer to abstract and para 0024). A top sub (32) is configured to obtain surface parameters of interest and transmit these parameters to control system (200, para 0024). Sensors (80) comprises multiple sensors, such as, a strain sensor assembly (80a; para 0048) configured to obtain vibration data of the drill string to monitor the drilling operation, for automation and drilling optimization, and to identify, mitigate, and/or prevent drill string dysfunctions, such as twist-offs, pipe buckling, washouts, bit bounce, and stick slip (para 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the industrial drill of Magnuson to a sensor for measuring a pipe characteristic, wherein the pipe characteristic is a pipe vibration, as taught by Bryant et al., to monitor the drilling operation, for automation and drilling optimization, and to identify, mitigate, and/or prevent drill string dysfunctions, such as twist-offs, pipe buckling, washouts, bit bounce, and stick slip (para 0043).
Regarding claim 42, Magnuson teach all the features of this claim as applied to claim 34 above; however, Magnuson fails to teach wherein receiving the first output from the first sensor includes receiving the first output from an accelerometer.  
	Bryant et al. teach a top sub monitoring and control system (30, 100, 200; see fig. 1, refer to abstract and para 0024). A top sub (32) is configured to obtain surface parameters of interest and transmit these parameters to control system (200, para 0024). Sensors (80) comprises multiple sensors, such as, accelerometers (80e), which can be used to determine tool fatigue and vibration data of a drill string (refer to para 0043, 0049, and 0057). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the industrial drill of Magnuson to include an accelerometer, as taught by Bryant et al. for determining tool fatigue and vibration data of the pipe (refer to para 0043, 0049, and 0057). 
Claims 13 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Magnuson (U.S. 2016/0319610A1), in view of Magnuson (U.S. 2015/0232272A1). 
Regarding claims 13 and  31, Magnuson 610’ teach all the features of these claims as applied to claims 12 an 30 above; however, Magnuson 610’ fails to teach wherein the pipe control drive switches the pipe with a replacement pipe by moving the pipe storage compartment in-line with the drive control actuator to replace the pipe with a replacement pipe.  
	Magnuson 272’ teach a racker device for moving tubular stands on a drilling rig (see figs. 1-12 and refer to abstract). A racking control system (180) controls a racking device (104) to switch tubulars by moving the pipe storage compartment (110, 128, see fig. 2) in-line with the racking device (104) to replace the pipe with a replacement pipe (refer to para 0029 and 0048).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified pipe control drive of Magnuson 610’ to switch the pipe with a replacement pipe by moving the pipe storage compartment in-line with the drive control actuator to replace the pipe with a replacement pipe, as taught by Magnuson 272’, for the purpose of optimizing the pipe management system. 
Allowable Subject Matter
Claims 23 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672